Citation Nr: 1645917	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD), claimed as being secondary to a service-connected disability.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to November 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011, January 2015, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disorder have been raised by the record in April 2016 and September 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its April 2016 remand, the Board requested a new VA examination and opinion to determine whether the Veteran's respiratory disorder was caused or aggravated by his service connected disabilities, which include sinusitis with difficulty breathing and poor speech, allergic rhinitis, and adjustment disorder.  Although a VA opinion was provided in June 2016, the opinion provided is inadequate.  While the examiner opined that the Veteran's "COPD/emphysema" was not caused or aggravated by his sinusitis, allergic rhinitis, or adjustment disorder, the examiner did not provide any rationale for the opinion that the Veteran's respiratory disability was not aggravated by his service-connected disabilities.  The rationale explained only that sinusitis, allergic rhinitis, and adjustment disorder did not "cause" emphysema or destruction of the terminal airspace walls in the lungs.  Accordingly, as the examiner did not provide supporting rationale for the opinion that the Veteran's respiratory disorder was not aggravated by his service-connected disabilities, the June 2016 VA opinion is inadequate, and a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With regard to the issue of entitlement to a TDIU, that issue is inextricably intertwined with the claim for service connection remanded herein.  Accordingly, it is not for appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It is for consideration following completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should undergo a new VA respiratory examination to determine the etiology of all diagnosed respiratory disorders, including COPD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary studies, tests, and evaluations must be performed and the results noted in the examination report.  After review the evidence of record, the Veteran's statements, the service treatment records, and the post-service medical evidence, and a thorough physical examination, the examiner must provide an opinion as to whether any currently diagnosed respiratory disability was caused or aggravated by the Veteran's sinusitis with difficulty breathing and poor sleep, allergic rhinitis, or adjustment disorder.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences to include the denial of his claim for failing without good cause, to so report.  See 38 C F R § 3.655 (2015).

3.  After completing the above, and any other development deemed necessary the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





